

117 HR 3094 IH: Treasury Human Trafficking Coordinator Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3094IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Ms. Dean (for herself and Mr. Steil) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to require the Secretary of the Treasury to designate a Coordinator for Human Trafficking Issues within the Department of the Treasury, and for other purposes.1Short titleThis Act may be cited as the Treasury Human Trafficking Coordinator Act. 2.Coordinator for Human Trafficking Issues(a)In generalSubchapter I of chapter 3 of subtitle I of title 31, United States Code, is amended by adding at the end the following:316.Coordinator for Human Trafficking Issues(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of the Treasury shall designate a Coordinator for Human Trafficking Issues within the Department of the Treasury who shall report to the Secretary. (b)DutiesThe Coordinator for Human Trafficking Issues—(1)shall—(A)coordinate activities, policies, and programs of the Department that relate to human trafficking, including activities, policies, and programs intended to—(i)prevent, detect, and respond to human trafficking;(ii)help understand the challenges faced by victims and survivors of human trafficking, including any circumstances that may increase the risk of a person becoming a victim or survivor of human trafficking; and(iii)support victims and survivors of human trafficking;(B)promote, advance, and support the consideration of human trafficking issues in the programs, structures, processes, and capacities of bureaus and offices of the Department, where appropriate;(C)regularly consult human trafficking stakeholders;(D)serve as the principal advisor to the Secretary with respect to activities and issues relating to human trafficking, including issues relating to victims and survivors of human trafficking;(E)advise the Secretary of actions that may be taken to improve information sharing between human trafficking stakeholders and Federal, State, Local, Territory, and Tribal government agencies, including law enforcement agencies, while protecting privacy and, as a result, improve societal responses to issues relating to human trafficking, including issues relating to the victims and survivors of human trafficking; and(F)participate in coordination between Federal, State, Local, Territory, and Tribal government agencies on issues relating to human trafficking; and(2)may design, support, and implement Department activities relating to human trafficking, including activities designed to prevent, detect, and respond to human trafficking.(c)Human trafficking definedIn this section, the term human trafficking means severe forms of trafficking in persons as such term is defined in section 103 of the Trafficking Victims Protection Act of 2000.(d)Human trafficking stakeholderThe term human trafficking stakeholder means—(1)a non-governmental organization;(2)a human rights organization;(3)an anti-human trafficking organization;(4)a group representing a population vulnerable to human trafficking or victims or survivors of human trafficking, and related issues;(5)an industry group;(6)a financial institution;(7)a technology firm; and(8)another individual or group that is working to prevent, detect, and respond to human trafficking and to support victims and survivors of human trafficking..(b)Conforming amendmentThe table of sections in chapter 3 of subtitle I of title 31, United States Code, is amended by adding at the end the following: 316. Coordinator for Human Trafficking Issues. .